Dear Mr. Hodgkins:
You requested confirmation that the conclusion reached in Op.Atty.Gen. 00-471 is still valid. The issue presented in Op.Atty.Gen. 00-471 was whether interest and penalties for the late payment of ad valorem taxes must be calculated from December 31, 2000, where substantial delays in the filing of the tax rolls occurred as a result of the reassessment and adjustment of millages required by Art. VII, Secs. 18 (F) and 23. In some cases, the tax rolls were not filed until December 15, 2000. You advised that the same situation occurred with the tax rolls this year.
In Op.Atty.Gen. 00-471 we concluded that while we "were unable to find any statutory authorization for the recalculation of the payment of interest and penalties, we believe that a strict interpretation of these statutory provisions would be inconsistent with the spirit of the tax assessment-related constitutional provisions. The concept of reassessment and valuation to ensure the uniformity of property assessments is for the benefit of taxpayers and tax recipients. To condemn the taxpayer to pay penalties and interest commencing December 31, in the case of delinquently filed tax rolls would be inequitable. Accordingly, it is the opinion of this office that no interest or penalties should be assessed to taxpayers on December 31, 2000, unless the respective tax rolls were timely filed on November 15, 2000. In the case of late filing, interest or penalties should not be assessed until 45 days from the actual date of filing of the tax rolls. In accord are Attorney General Opinion Nos. 79-1458, 79-704 and 78-1624."
We believe that the conclusion reached in Op.Atty.Gen. 00-471 is correct and is applicable to any year, including the current year, where there is a late filing of tax rolls by assessors due to the reassessment and adjustment of ad valorem tax millages.
Trusting this adequately responds to your inquiry, we remain
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ________________________ MARTHA S. HESS Assistant Attorney General
/msh